Citation Nr: 0204238	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  94-42 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
asbestos exposure.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty in the Navy from April 1952 
until January 1954 and in the Coast Guard from July 1955 
until September 1957.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1993 RO decision which denied service 
connection for residuals of exposure to asbestos and for a 
low back disability.  

In an October 1994 decision, the RO characterized the low 
back disability issue as whether new and material evidence 
had been submitted to reopen a claim which had been 
previously denied in an unappealed January 1959 RO decision.  
The Board remanded the case in May 1997 and November 1997, 
noting in part that the claim for service connection for a 
low back disability had been reopened by submission of new 
and material evidence.  Thus the claim for service connection 
for a low back disability has been reviewed on a de novo 
basis.  See 38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001).


FINDINGS OF FACT

1.  The veteran does not currently have asbestosis or other 
residuals of any asbestos exposure in active service.

2.  The veteran has a low back disability, L5-S1 
spondylolisthesis, which began during his active service.



CONCLUSIONS OF LAW

1.  Claimed residuals of asbestos exposure were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  A low back disability, L5-S1 spondylolisthesis, was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran first had active duty, in the Navy, from April 
1952 to January 1954.  He again had active service, this time 
in the Coast Guard, from July 1955 to September 1957.  His 
occupational specialty was listed as a fireman (engineman) 
during both periods.  He also had later reserve service.

Service medical records from from his first period of active 
service (1952-1954) note that in September 1953 he sustained 
a traumatic hematoma of the scalp when the side of a truck 
gave away and he fell out.  Service records from this period 
of service, including the January 1954 separation 
examination, show no low back disorder nor asbestosis or 
other residuals of asbestos exposure.

A June 1955 reenlistment examination was negative for spine 
or lung problems.  Service medical record from the second 
period of active service (1955-1957) show that in January 
1956 the veteran experienced lower back pain after lifting 
heavy weight that morning.  Afterwards the lower back began 
to hurt.  He reported having hurt his back before entering 
service.  However, he noted that it involved one episode of 
pain, with no symptoms since.  A physical examination 
revealed tenderness over the T-10 area and paravertebral 
muscles.  Range of motion was good, but with discomfort.  The 
diagnostic impression was back strain.  A medical certificate 
dated in February 1956 shows a two-day period of treatment 
for back strain.  In October 1956, myofascitis of the lumbar 
spine was diagnosed.  At examination for isolated duty 
purposes in December 1956, the spine and lungs were normal.  
In March-April 1957, the veteran was hospitalized for 
treatment of primary atypical pneumonia.  At the service 
separation examination in September 1957, the spine and lungs 
were noted to be normal, as was a chest X-ray.

In September 1958, the veteran claimed service connection for 
a back condition, which he described as a slipped vertebra 
and sore back.  He said he received treatment for the 
condition during service in 1955 and 1956.

At a November 1958 VA neurologic examination, the veteran 
complained of recurrent low back pain since his Coast Guard 
service.  The diagnostic assessment was no evidence for 
herniated intervertebral disc, rule out spondylolisthesis of 
L4-L5.  The veteran was referred for orthopedic examination.

At a November 1958 VA orthopedic examination, the veteran 
reported that he first noticed back pain in 1955, although he 
could not recall any specific injury, and his back was 
treated with heat lamps.  He said he again noticed pain in 
the lumbosacral region in 1956 after carrying several heavy 
oxygen tanks.  He complained of low back symptoms since then.  
The initial diagnosis on this examination was lumbosacral 
strain, but the doctor later crossed this out.  X-rays in 
November and December 1958 collectively showed spondylolysis 
of L5 with borderline grade II spondylolisthesis of L5 on S1.  
The doctor who performed the clinical orthopedic examination 
in November 1958 then listed a diagnosis of spondylolysis of 
L5 with borderline grade II spondylolisthesis of L5 on S1.

A record dated in February 1959 indicates that the veteran 
was hospitalized at a VA facility for 15 days for treatment 
of a whiplash injury of the neck.  Asymptomatic 
spondylolisthesis of L5-S1, unchanged, was also noted.

A medical record from a VA facility, dated in July 1959, 
indicates that the veteran was hospitalized at the facility 
after sustaining a whiplash injury to his cervical spine in 
January 1959.  

Medical records obtained from the Coast Guard Reserve 
indicate that mild lordosis was noted on a September 1961 
quadrennial examination.  No pertinent abnormality was noted 
on an April 1963 periodic examination.

In May 1993, the veteran claimed service connection for a low 
back disability and for residuals of asbestos exposure.

A private medical record dated in June 1992 shows treatment 
for mid lumbar pain.  The veteran gave a history of multiple 
back injuries.  He indicating that his first back injury was 
in 1970, when he fell out of a dump truck while working for 
the highway department.  He said he injured his back again in 
January 1980, when a trailer rig hit him while he was working 
in the shop.  The veteran underwent a lumbar laminectomy in 
1981, and a lumbar fusion was performed in 1982.  X-rays of 
the lumbar spine showed disc spaces to be within normal 
limits except for the L5-S1 area, where there appeared to be 
fusion.  Osteophytes were present throughout the lumbar 
spine.

A July 1992 lumbar spine MRI study revealed probable second 
degree spondylolisthesis L5 on S1 in the overall area of 
laminectomy and marked posterior changes secondary to fusion; 
overall stenosis at the L2/L3 level; and posterior disc 
protrusions.

Correspondence by the veteran's private physician, dated in 
June 1993, indicates that he first treated the veteran in 
November 1981 for low back pain. Spondylolisthesis at L5-S1 
with persistent back pain was diagnosed.  A Gill 
decompression was performed in December 1981, and he 
underwent a lumbar fusion from L4 to the sacrum in June 1982.

A September 1993 statement of the veteran indicates he claims 
asbestos exposure during service.  He noted that his military 
duties included being a boiler tender, boiler room 
maintenance and repair, as well as boiler watch.  He noted 
that after service he had three years of employment (from 
1962 to 1964) at a used auto parts company.  His duties 
included driving a tow truck and pulling parts off of cars, 
as well as selling parts.  He was thereafter employed (from 
1965 to 1984) in the road repair and maintenance section of a 
state transportation agency.

A June 1994 Social Security Administration decision indicates 
the veteran was awarded disability benefits.  The decision 
notes the veteran had a long history of recurrent trauma 
while working, a diagnosis of L5-S1 spondylolisthesis in 
February 1959, a work related back injury in January 1980 
which required surgery in November 1981, and a second back 
surgery in June 1982.

During an August 1994 RO hearing, the veteran reviewed low 
back problems during and since service, and he maintained his 
current low back disability was due to service.  The veteran 
said he removed and reapplied asbestos coverings while in 
service.  He said he worked as a pipe layer for a power 
company from 1957 to 1963, as a landscaper until 1965, and 
thereafter in the maintenance division of a state highway 
department until 1984.

A VA examination was conducted in September 1994.  The 
veteran stated that most of his exposure to asbestos occurred 
when he served as a boiler tender in the Navy.  Subjective 
complaints included coughing and shortness of breath.  
Physical examination revealed that the lungs were clear to 
percussion and auscultation, but there was some coarseness at 
the base bilaterally.  There were no obvious structural 
changes to the lungs.  Diagnostic clinical test results were 
not available at the time of the examination.  The diagnoses 
were rule out chronic obstructive pulmonary disease (COPD), 
and possible asbestos exposure.  An X-ray study of the chest 
was normal.  Pulmonary function studies, including a 
spirometry, were also interpreted as being normal.  An 
arterial blood gasses test showed results varying in several 
instances outside the normal reference range.

A December 1997 statement from Dr. Ivance of Capitol 
Orthopedics indicates that the veteran had been followed 
since 1981, when he was referred there because of back pain.  
The veteran was injured at work; a truck came into the shop, 
hit a trailer, and pushed him up against the wall.  X-rays 
indicated the presence of a grade II spondylolisthesis at L5 
on S1 with considerable degenerative changes in the back.  
The veteran also had an EMG which showed nerve root 
irritation.  He underwent a Gill decompression of his back 
and nerves in 1981.  However, the pain persisted and the 
veteran underwent surgical fusion of L5 to the sacrum in June 
1992.  The doctor reviewed later treatment into 1995.  It was 
noted the veteran had spondylolysis and spondylolisthesis in 
the lumbar spine and subsequent surgeries.

Medical records from Dr. Bostrom, dated in 1997, show 
treatment for low back pain.  In a July 1998 statement, the 
doctor indicating that the veteran had dyspnea on exertion 
and was referred to a pulmonologist.

Medical records from Citrus Primary Care, dated in 1996, 
1997, and 1998, show treatment on occasion for low back pain.  
A March 1998 MRI indicated the presence of a Grade II 
spondylolisthesis at L5 and S1 with extensive heterotopic 
bone formation and facet hypertrophic changes at L5-S1.  
Associated bilateral foraminal encroachment was also noted to 
be present secondary to the heterotopic bone formation.  A 
March 1998 VA X-ray report indicates the presence of marked 
degenerative disc disease at L5-S1 with extensive heterotopic 
bone formation and facet hypertrophic changes at L5-S1.

At a VA orthopedic examination in July 1998, the veteran 
complained of a long history of low back pain.  He reported 
that his history began while he was in the military in the 
1950s, at which time he was involved in a motor vehicle 
accident.  He stated that the military vehicle in which he 
was a passenger sustained a multiple rollover.  He said he 
was thrown from the vehicle and was seen at a local hospital 
after a brief loss of consciousness.  He could not recall 
specific problems with his lower extremities at that time, 
but he recalled back pain in association with the episode.  
Since then, he said, he had frequent episodes of low back 
pain which prompted additional evaluation and, ultimately, 
low back fusion in 1980.  Current physical examination led to 
diagnostic impressions of low back pain and a Grade I 
spondylolisthesis which appeared stable after undergoing a 
fusion.  

At a VA pulmonary examination in July 1998, the veteran 
indicated that he had been a boiler tender in service.  He 
reported a 25-year history of smoking, having quit 
approximately 20 years ago.  The examiner noted that a March 
1998 chest X-ray revealed fibrotic changes and mild left 
basilar scarring with atelectasis, and he had been seen for 
lung problems in April 1998.  Based on history and physical 
examination, the doctor assessed mild COPD.  In a March 1999 
addendum, the examiner attached pulmonary function test 
results showing normal spirometry with the exception of a 
mild isolated reduction in FEF 25-75.  This was noted to be 
suggestive of small airways dysfunction.

At a March 1999 VA orthopedic examination, the doctor noted 
he reviewed the chart and there was a history of low back 
problems in and after service.  The veteran gave a history 
which included a vehicle rollover accident in serivce.  
Current physical examination and recent X-rays showed L5-S1 
spondylolisthesis and degenerative changes in the low back.  
The doctor opined that it was as least as likely as not that 
the veteran's low back pain was related to the original 
rollover incident.  The examiner commented that numerous 
patients without any preceding trauma can have similar 
symptoms as the veteran; however, it was known that trauma 
can exacerbate and make patients prone to the veteran's 
condition.  The doctor said that without any history prior to 
the accident or lumbar films preceding the accident, it would 
be difficult to prove or disprove specifically whether or not 
this one incident led to the veteran's current low back 
problems.

Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claims.  Pertinent medical records have been 
obtained, and the veteran has been afforded VA examinations.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Residuals of Asbestos Exposure

As to claims involving service connection for asbestos-
related disease, there are no special statutory or regulatory 
provisions.  However, the VA has provided adjudicators with 
some guidelines in addressing claims involving asbestos 
exposure, as set forth in Veterans Benefits Administration 
Manual M21-1, Part VI, Paragraph 7.21.  The manual notes that 
asbestos particles have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, 
and may be inhaled or swallowed.  Inhalation of asbestos 
fibers can produce fibrosis and tumors.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  The manual notes that lung cancer associated with 
asbestos exposure originates in the lung parenchyma rather 
than the bronchi.  Occupations involving asbestos exposure 
include mining and milling, shipyard and insulation work, 
demolition of old buildings, construction, manufacture and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement sheet and pipe products, 
etc.  High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
This is significant considering that, during World War II, 
several million people employed in U.S. shipyards and U.S. 
Navy veterans were exposed to asbestos since it was used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  The manual goes on to say that the clinical 
diagnosis of asbestos requires a history of asbestos exposure 
and radiographic evidence of parenchymal lung disease.  In 
reviewing claims for service connection, it must be 
determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre-service and post-
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.  

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having served aboard a ship.  Dyment v. West, 13 Vet.App. 141 
(1999); VAOPGCPREC 4-2000.  The Board also notes that the RO 
has complied with the development procedures set forth in 
these manual guidelines.

The veteran had active duty service in both the Navy and the 
Coast Guard.  His occupational specialty was as a fireman 
(engineman) during both periods.  This would involve working 
in boiler rooms where asbestos was used extensively as 
insulation.  On the other hand, the evidence indicates many 
years of possible asbestos exposure after service in various 
civilian jobs.  A lung condition, COPD, is first shown many 
years after service.

Even assuming that the veteran was exposed to asbestos in 
service, there is no medical evidence that he now has 
asbestosis or any other residuals of such exposure.  Service 
connection may not be given for asbestos exposure itself, but 
only for a current related medical disability.  As there is 
no current asbestos-related disability shown by competent 
medical evidence, service connection is not in order.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  

The preponderance of the evidence is against the claim of 
service connection for residuals of asbestos exposure.  Thus 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Low Back Condition

Service connection may not be granted for congenital or 
developmental defects.  38 C.F.R. § 3.303(c).  Spondylolysis 
involves a congenital or developmental defect of the pars 
interarticularis of a vertebra.  Spondylolisthesis involves 
displacement of one vertebra over another, often involving L5 
on S1, due to a developmental defect in the pars 
interarticularis.  See Smith v. Derwinski, 1 Vet. App. 235, 
236 (1991) (quoting Dorland's Illustrated Medical Dictionary 
(27th ed. 1988)).  

Some authorities view both spondylolysis and 
spondylolisthesis as congenital or developmental defects, for 
which service connection may not be granted.  By another 
view, which the Board will follow, spondylolysis is a 
congenital or developmental defect, but spondylolisthesis is 
not, and service connection may be granted for any 
spondylolisthesis, superimposed on spondylolysis, if the 
spondylolisthesis was incurred in or aggravated by service.

The veteran's service medical records from his second period 
of service (1955-1957) document episodes of low back problems 
then assessed as low back strain and lumbar myofascitis.  
About a year after this period of service, the veteran 
claimed service connection for a low back condition.  A 1958 
VA examination, slightly more than a year after service, led 
to a diagnosis of spondylolysis of L5 with spondylolisthesis 
of L5 on S1.  Later medical records show the continuing 
existence of this problem, even before post-service 
industrial accidents to the back.  A 1999 VA examination 
includes an opinion that the veteran's low back disorder, 
including L5-S1 spondylolisthesis, is related to his service.  
Although this medical opinion may be somewhat weakened by 
failure to explain the effects of post-service injuries on 
the current disability, it nonetheless has some probative 
value and is in favor of the veteran's claim.  Longitudinal 
review of the evidence also suggests that the low back 
symptoms documented in service may have been due to L5-S1 
spondylolisthesis, even if such specific condition was not 
diagnosed until shortly after service, and that the 
displacement of L5 on S1 (i.e., the spondylolisthesis) 
occurred during active duty.

Based on all the evidence, the Board finds that the veteran's 
low back disability, L5-S1 spondylolisthesis, began during 
his active duty.  The condition was incurred in active 
service, and service connection is warranted.  The benefit-
of-the-doubt rule has been considered in granting this 
benefit.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for residuals of asbestos exposure is 
denied.

Service connection for a low back disability is granted.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

